
	

113 HR 2861 IH: To require the Nuclear Regulatory Commission to retain and redistribute certain amounts collected as fines.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2861
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require the Nuclear Regulatory Commission to retain
		  and redistribute certain amounts collected as fines.
	
	
		1.Use of fundsThe Nuclear Regulatory Commission shall
			 retain amounts collected for safety-related fines, and shall distribute those
			 amounts to counties for maintaining radiological emergency preparedness plans
			 required in connection with the nuclear facility with respect to which the
			 fines were collected.
		
